Citation Nr: 0027849	
Decision Date: 10/20/00    Archive Date: 10/26/00	

DOCKET NO.  99-12 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly pension in the form of aid and 
attendance benefits.  


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from February 1951 to 
September 1952.  

This matter arises from a January 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, that denied the benefit 
now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

The veteran requested waiver of recovery of an overpayment of 
improved disability pension benefits in a statement submitted 
by him to VA in June 2000.  That issue is not "inextricably 
intertwined" with the issue certified for appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Nor has it 
been developed or certified for appeal.  See 38 U.S.C.A. 
§ 7105.  As such, it is referred to the RO for all action 
deemed appropriate.  


FINDINGS OF FACT

1.  The veteran is rated as permanently and totally disabled 
as the result of a myriad of nonservice-connected 
disabilities; he also has been granted housebound benefits.  
His disabilities include chronic obstructive pulmonary 
disease, evaluated as 100 percent disabling; status post 
myocardial infarction, coronary artery bypass graft times two 
and left carotid endarterectomy, evaluated as 30 percent 
disabling; headache and neck pain secondary to cervical 
spondylosis, evaluated as 10 percent disabling; history of 
peptic ulcer disease with recurrent dyspepsia, evaluated as 
10 percent disabling; arthritis of the legs, ankles, back, 
and arms, evaluated as 10 percent disabling; and a host of 
additional disabilities, each of which is noncompensable.  
The veteran's combined disability rating is 100 percent.  



2.  The veteran requires the daily personal health care 
services of a skilled provider without which he would require 
hospital, nursing home or other institutional care.  


CONCLUSION OF LAW

The veteran meets the criteria for special monthly pension 
based upon the need for regular aid and attendance.  
38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 C.F.R. §§ 3.351, 
3.352 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's compensable disabilities are all nonservice-
connected in origin.  They include chronic obstructive 
pulmonary disease, evaluated as 100 percent disabling; status 
post myocardial infarction with coronary artery bypass 
grafting and left carotid endarterectomy, evaluated as 
30 percent disabling; a history of peptic ulcer disease with 
recurrent dyspepsia, headache and neck pain secondary to 
cervical spondylosis, and arthritis of the legs, ankles, 
back, and arms, each of which is evaluated as 10 percent 
disabling.  The veteran also has additional physical and 
psychological disabilities that are noncompensable in nature; 
these include residuals of a left wrist fracture, residuals 
of surgery to the right knee, hypertension, bilateral 
inguinal herniorrhaphy, hearing loss, and personality and 
emotional disorders.  

The veteran's combined disability evaluation is 100 percent.  
VA found him to be permanently and totally disabled as a 
result of his nonservice-connected disabilities beginning in 
May 1994; he also was granted special monthly pension in the 
form of housebound benefits effective June 10, 1998.  The 
veteran now claims that his various disabilities are severe 
enough in the aggregate to warrant a grant of aid and 

attendance benefits.  He contends that his disabilities 
severely limit his ability to ambulate and to care for 
himself without assistance.  

Increased pension benefits are payable to a veteran who needs 
the regular aid and attendance of another.  See 38 U.S.C.A. 
§ 1521 (d); 38 C.F.R. § 3.351 (a)(1).  The criteria for 
establishing the need for regular aid and attendance requires 
that a veteran who is not blind or a patient in a nursing 
home demonstrate a factual need for assistance in dressing or 
undressing himself, keeping himself ordinarily clean and 
presentable, feeding himself, or attending to the wants of 
nature.  Aid and attendance is payable if a veteran is unable 
to protect himself from the hazards and dangers incident to 
his daily environment.  These requirements are met if the 
veteran needs the care or assistance of another in 
accomplishing the activities of daily living.  See 38 C.F.R. 
§ 3.352(a).

In June 1998, a VA physician examined the veteran and 
observed that although the veteran is able to bathe 
independently with the use of a shower chair, he needs 
supervision in getting in and out of the bathtub for safety 
reasons.  He also needs supervision when going up and down 
stairs for the same reason.  The physician observed that the 
veteran is wheelchair-dependent.  The physician also 
indicated that the veteran was able to walk one-half block 
without the assistance of another, but that he was only able 
to perform some activities of daily living independently.  
The physician concluded that the veteran required the daily 
personal health care services of a skilled provider, without 
which he would require hospital, nursing home, or other 
institutional care.  

Based upon the foregoing, the Board finds a reasonable basis 
upon which to grant the veteran aid and attendance benefits.  
In this regard, as the veteran's representative accurately 
contended, there is no requirement that the veteran need 
constant supervision.  Instead, it is sufficient that such 
supervision be required on a regular basis.  The record 
indicates that, as a factual matter, the veteran requires 

such assistance in order to cope with the activities of daily 
living.  Accordingly, his entitlement to aid and attendance 
benefits is established as a factual matter.


ORDER

Entitlement to special monthly pension in the form of aid and 
attendance benefits is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



		
	K. J. LORING
	Acting Veterans Law Judge
	Board of Veterans' Appeals







